     Case 2:21-cv-03734-SB-AFM Document 15 Filed 09/07/21 Page 1 of 2 7, Page
                                                            September    2021 ID #:54

                                                                          VPC

1
                               UNITED STATES DISTRICT COURT
2

3                         CENTRAL DISTRICT OF CALIFORNIA
4
     SALEM ROSALES,                               Case No.: 2:21-cv-03734-SB-AFM
5
                  Plaintiff,
6
                                                  ORDER TO SHOW CAUSE RE:
7
     vs.                                          DISMISSAL
8    BALLY AMERICAS, INC.,
9
                  Defendant
10

11
           After the parties filed a notice of settlement on June 28, 2021, the Court on
12
     July 2 ordered them to show cause why the action should not be dismissed with
13
     prejudice, ordering that:
14

15         If the parties file a proposed order to dismiss the entire action with
16         prejudice by August 27, 2021, the case will be dismissed and this
17         order to show cause discharged without further notice. Otherwise, the
18         defendants shall file a response to the complaint by September 3,
19         2021, and the parties should be prepared for the Court to set a date for
20         the mandatory scheduling conference within 30 days thereafter.
21

22
     Dkt. No. 13. The parties did not file a proposed order to dismiss the case with

23   prejudice by August 27 or thereafter, nor did Defendant file a response to the
24   complaint by September 3. Instead, the parties on August 27 filed a status report
25   stating that “The parties are still in the process of finalizing a formal settlement
26   agreement. A notice of dismissal with prejudice of Plaintiff’s individual claims
27   will be filed upon execution of a formal settlement agreement.” Dkt. No. 14. The
28   parties did not state when they expect to finalize their settlement, nor did they seek
     leave to disregard the Court’s order that in the absence of a proposed dismissal
     order, Defendant must file its answer by September 3.
     Case 2:21-cv-03734-SB-AFM Document 15 Filed 09/07/21 Page 2 of 2 Page ID #:55



1
           Accordingly, IT IS HEREBY ORDERED that Defendant no later than
2
     September 13, 2021 shall file (1) a response to show cause why it should not be
3
     sanctioned for disregarding the Court’s prior Order to Show Cause, and (2) its
4
     answer to Plaintiff’s complaint. However, if the parties have filed their proposed
5
     order to dismiss the entire action with prejudice by September 10, 2021, then
6
     Defendant is excused from making these additional filings, and the case will be
7
     closed.
8

9

10   Dated: September 7, 2021
11

12
                                                    Stanley Blumenfeld, Jr.
13                                                 United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
